 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                  No. 2: 18-cv-2850 MCE KJN P
12                      Plaintiff,
13           v.                                         ORDER
14    G. MODHADDAM, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 9, 2019, the undersigned issued an order screening the

19   second amended complaint. (ECF No. 21.) The undersigned found that the second amended

20   complaint stated potentially cognizable Eighth Amendment claims against defendants

21   Modhaddam, Bishop and Tesluk based on their alleged denial of plaintiff’s requests to adjust his

22   glaucoma medications to alleviate the side effects of headaches, eye pain, nausea and blurred

23   vision. The undersigned dismissed the remaining claims and defendants with thirty days to file a

24   third amended complaint.

25          On September 27, 2019, plaintiff filed objections to the September 9, 2019 order. (ECF

26   No. 23.) On September 30, 2019, plaintiff filed a petition for rehearing of the September 9, 2019

27   order. (ECF No. 24.) In his September 27, 2019 and September 30, 2019 pleadings, plaintiff

28   objected to findings made by the undersigned in the September 9, 2019 order.
                                                       1
 1          On October 2, 2019, plaintiff filed a notice to proceed on those claims found potentially

 2   cognizable by the undersigned in the September 9, 2019 order. (ECF No. 25.) On January 6,

 3   2020, plaintiff filed a status request. (ECF No. 26.) In this request, plaintiff states that he agreed

 4   to proceed on those claims found potentially cognizable in the September 9, 2019 order.

 5          Based on plaintiff’s representations in his October 2, 2019 and January 6, 2020 pleadings,

 6   the undersigned finds that plaintiff has withdrawn his objections to the September 9, 2019 order

 7   made in his September 27, 2019 and September 30, 2019 pleadings. Accordingly, the

 8   undersigned separately orders service of the second amended complaint as to those claims found

 9   potentially cognizable in the September 9, 2019 order.

10          Accordingly, IT IS HEREBY ORDER that plaintiff’s objections to the September 9, 2019

11   order contained in his September 27, 2019 objections and September 30, 2019 petition for

12   rehearing are deemed withdrawn.

13   Dated: March 9, 2020

14

15

16
     Morr2850.obj
17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
